Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS FOURTH QUARTER, YEAR 2007 RESULTS Diluted earnings per share from continuing operations up 29.6% for the fourth quarter and 44.6% for the full year over year-ago periods.Sales up 8.8% for the fourth quarter and 9.5% for the full year over year-ago periods. BLOOMFIELD, Connecticut (February 28, 2008) – Kaman Corp. (NASDAQ-GS:KAMN) today reported financial results for the fourth quarter and year ended December 31, 2007. On December 31, 2007, the company completed the sale of its wholly-owned subsidiary, Kaman Music Corporation, to Fender Musical Instruments Corporation for approximately $120 million in cash.Kaman Music comprised the company’s entire Music segment, and the segment is classified as a discontinued operation for all periods in the report that follows. Net earnings from continuing operations for the fourth quarter of 2007 were $9.0 million, or $0.35 per share diluted, an increase of 33.3% for net earnings and 29.6% for earnings per share diluted, over the $6.7 million, or $0.27 per share diluted, reported for the fourth quarter of 2006. The fourth quarter results for 2007 and 2006 include $0.8 million and $1.9 million, respectively, in pretax charges for the company’s SH-2G(A) helicopter program for Australia.Including discontinued operations in both periods and a gain on the sale of discontinued operations of $11.5 million, or $0.46 per share diluted, in the 2007 period, net earnings for the fourth quarter of 2007 were $24.0 million, or $0.95 per share diluted, a 149.4% increase in net earnings and a 143.6% increase in net earnings per share diluted over the $9.6 million, or $0.39 per share diluted, reported for the fourth quarter of 2006. Net sales from continuing operations for the fourth quarter of 2007 increased 8.8% to $272.3 million, compared to $250.2 million reported for the fourth quarter of For the full year 2007, the company reported net earnings from continuing operations of $36.5 million, or $1.46 per share diluted, an increase of 48.1% in net earnings and 44.6% in earnings per share diluted over the $24.6 million or $1.01 per share diluted, reported in the 2006 period. The 2007 and 2006 full year results include $6.4 million and $9.7 million, respectively, in pretax charges for the Australia program.Including discontinued operations in both periods and the gain on the sale of discontinued operations in 2007, net earnings for 2007 were $55.9 million, or $2.23 per share diluted, a 75.9% increase in net earnings and a 71.5% increase in net earnings per share diluted over the $31.8 million, or $1.30 per share earnings diluted, for the 2006 full year.Net sales from continuing operations for 2007 were $1,086.0 million, a 9.5% increase over the $991.4 million reported for 2006. Neal J.
